

EXHIBIT 10.2


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made this 8 day of November, 2010
by and between Media Sciences International, Inc. (“MSII”) and Michael Levin
(“Consultant”).


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged and
intending to be legally bound, the parties agree as follows:


1.           SERVICES.  MSII hereby retains Consultant to perform, and
Consultant agrees to render to MSII, at the request of MSII, such management,
sales and customer relations consulting and advisory services requested by MSII
for the term of this Agreement (the “Services”), and Consultant agrees to
perform such services as may be reasonably requested of Consultant by MSII.


2.           TERM.  The term for Services of Consultant shall be from the date
hereof and through March 31, 2011 (the “Service Period”).   From the date hereof
until January 31, 2011, Consultant shall devote such time and efforts as are
reasonably consistent with the needs of MSII.  It is explicitly agreed that
effective February 1, 2011 Consultant is permitted to enter into employment with
third parties on a full time basis, and any Services requested of Consultant
will be subject to Consultant’s availability and free time, and Consultant shall
have no obligation to perform Services at any particular hours or on any
particular days.


3.           COMPENSATION.  Payment for Services relating to the Service Period
will be US$150,000, paid in one lump sum payment on the signing hereof.


4.           ADDITIONAL SERVICES.  Subject to any restrictions placed upon
Consultant by his contemplated future full time employment, Consultant agrees to
hold himself available to provide additional consulting services to MSII after
March 31, 2011.  Payment for any consulting services rendered after March 31,
2011 will be at the rate of US$1,000 per day, or portion thereof (based on an 8
hour work day), plus expenses.


5.           CONFIDENTIALITY.  Consultant agrees to not divulge to anyone (other
than MSII or any other persons employed or designated by MSII) any knowledge or
information of any type whatsoever of a confidential nature relating to the
business of MSII or any of its subsidiaries or affiliates, including without
limitation all types of trade secrets (unless readily ascertainable from public
or published information or trade sources).  Consultant further agrees not to
disclose, publish or make use of any such knowledge or information of a
confidential nature without prior written consent of MSII.


6.           EXPENSES.  Business expenses incurred by Consultant in the
performance of these consulting services will be the responsibility of MSII, and
if paid by Consultant, Consultant shall be entitled to prompt
reimbursement.  Expenses incurred in excess of $1,000 in any two week period
shall be subject to the prior written consent of the Company, which will not be
unreasonably withheld.

 
1

--------------------------------------------------------------------------------

 

7.           INDEPENDENT
CONTRACTOR.                                                                The
relationship of Consultant and MSII is that of an independent contractor and
neither this Agreement nor the Services to be rendered hereunder shall for any
purpose create any employer-employee relationship nor entitle Consultant to
receive any benefit from MSII as a result of such services, except as expressly
provided herein.  Consultant will be responsible for all taxes on the
compensation received.


8.           TERMINATION.  MSII may terminate Consultant upon thirty days’ prior
written notice to Consultant for any of the following reasons:


a.           Consultant’s conviction of a felony or of any crime involving moral
turpitude, fraud or misrepresentation and final resolution of all appeals
therefrom;


b.           Any final court determination of gross or willful conduct of
Consultant resulting in substantial loss to MSII, substantial damage to MSII’s
reputation or any material theft from MSII;


c.           Other than by reason of physical injury or illness, a final court
determination of Consultant’s material failure to perform the duties and
responsibilities under this Agreement causing material damage to MSII; or


d.           Any final court determination of any material breach (not covered
by any of the clauses (a) through (c)) of any of the provisions of this
Agreement, causing material damage to MSII, and such breach was not cured within
ten days after written notice thereof to Consultant by MSII.


9.           ASSIGNMENT.  No party may assign any of its rights under this
Agreement, except with the prior written consent of the other party, who shall
not unreasonably withhold its consent.  This Agreement is a personal services
contract, and Consultant may not delegate any performance hereof, absent the
specific written approval of the Company.  Notwithstanding anything to the
contrary herein, the rights and obligations of MSII hereunder shall be binding
upon and run in favor of the successors and assigns of MSII.  Notwithstanding
anything to the contrary herein, Consultant shall be entitled to assign his
right to payment hereunder.


10.           GOVERNING LAW; CAPTIONS.  This Agreement contains the entire
agreement between the parties and shall be governed by the laws of the State of
New Jersey.  It may not be changed orally, but only by agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought, and consented to in writing by the Board of Directors of
MSII.  Section headings are for convenience or reference only and shall not be
considered a part of this Agreement.


11.           INVALIDATION OF A CLAUSE.  If any provision of this Agreement is
adjudged to be void, invalid, or unenforceable, such provision shall be deleted
herefrom and shall not affect the validity of this Agreement and the
enforceability of any other provision herein.



 
2

--------------------------------------------------------------------------------

 

12.           PRIOR AGREEMENTS.  This Agreement supersedes and terminates all
prior agreements between MSII and Consultant relating to the subject matter
hereof.


13.           NOTICES.  Any notice or other communication required or permitted
hereunder shall be sufficiently given if delivered in person to MSII by delivery
to its Chairman of the Board of Directors or sent by facsimile, telex, telecopy
or by registered or certified mail, postage prepaid, addressed as follows:


if to MSII:


Media Sciences International, Inc.
8 Allerman Road
Oakland, New Jersey 07436


With a copy to (which shall not constitute notice):


Dan Brecher, Esq.
99 Park Ave, 16th Floor
New York, New York  10016
Phone #:  212-286-0747
Fax #:  212-808-4155


If to Consultant, to:


Michael Levin, at the home address as then on file with MSII






IN WITNESS WHEREOF, MSII by its appropriate officer signed this Agreement and
Consultant has signed this Agreement, on and as of the date and year first above
written.



 
MEDIA SCIENCES INTERNATIONAL, INC.
     
By:   /s/ Paul C. Baker                            
 
Name:  Paul C. Baker
 
Title:  Director
             
         /s/ Michael W. Levin                  
 
         Michael W. Levin






 
3

--------------------------------------------------------------------------------

 
